United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT AUDIT AGENCY, Littleton, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0249
Issued: May 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 25, 2015 appellant filed a timely appeal from a November 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on August 2, 2015.
FACTUAL HISTORY
On August 2, 2015 appellant, then a 28-year-old auditor, filed a traumatic injury claim
(Form CA-1) alleging that he sustained an employment-related injury at Dick’s Sporting Goods
1

5 U.S.C. § 8101 et seq.

Park in Commerce City, CO, at 4:45 p.m. on Sunday, August 2, 2015. He asserted that he
suffered a complete left Achilles tendon rupture during a soccer match at the Denver Cup
tournament, which he was refereeing as part of his recovery program for “an ongoing
occupational disease.” On the same form, a witness indicated that appellant was the center
referee for a girls’ soccer match at Dick’s Sporting Goods Park, Field No. Three. He noted that,
in the second half of the match, a foul was committed and appellant blew his whistle. While
running to the spot of the foul, appellant stepped in a small hole and he immediately fell to the
ground because his left leg gave out. Appellant’s immediate supervisor indicated on the form
that appellant’s regular work hours were 6:00 a.m. to 4:30 p.m., Tuesday through Friday, and
that his claimed injury did not occur in the performance of duty.2
In an accompanying August 2, 2015 statement, appellant provided further details of the
left Achilles tendon rupture he suffered while refereeing a soccer match on August 2, 2015. He
indicated that he filed a Form CA-2 on July 30, 2015 for several medical conditions he sustained
due to his “unhealthy working environment,” including the condition of obesity.3 Appellant
noted that his attending physician approved his participation in youth soccer matches as part of
his exercise program to combat obesity. He also asserted that his claimed August 2, 2015
employment injury was related to his work because his claimed occupational obesity placed
unusual strain on his left Achilles tendon and made injury to the tendon more likely.
By letter dated August 7, 2015, an employing establishment official advised that
appellant’s claim for an August 2, 2015 employment injury was being challenged. She indicated
that the alleged injury occurred on a Sunday, a nonwork day. The official noted that appellant
was acting as a soccer referee in his private capacity on August 2, 2015 and that his activities on
that date bore no relationship to his duties as an auditor for the employing establishment.
In an August 13, 2015 letter, OWCP requested that appellant submit additional evidence
in support of his claimed August 2, 2015 employment injury. It requested that he complete and
submit an attached questionnaire which posed various questions regarding the circumstances of
his claimed August 2, 2015 employment injury.
Appellant submitted several medical reports in which his attending physicians discussed
their treatment of his left Achilles tendon tear sustained on August 2, 2015. In an August 7,
2015 letter, Dr. Patrick Sharp, an attending osteopath, indicated that he had cleared appellant to
participate in youth soccer matches as part of an exercise program designed to address his

2

Appellant filed a duplicate Form CA-1 on August 5, 2015 for the same claimed August 2, 2015 employment
injury. The August 5, 2015 form contains information which is similar to what was provided on the August 2, 2015
form. On the August 5, 2015 form, appellant’s immediate supervisor indicated that the employing establishment
was controverting the claim because the injury occurred on a nonwork day and off the employing establishment
premises under circumstances unrelated to appellant’s job. The supervisor indicated that appellant reported that his
participation in the soccer match on August 2, 2015 was an informal part of his recovery from a claimed
occupational disease for which he filed a Form CA-2 on July 30, 2015.
3

The record does not contain a copy of the referenced Form CA-2.

2

obesity.4 In an August 20, 2015 form report, Dr. Melissa Gorman, an attending Board-certified
orthopedic surgeon, noted that with respect to appellant’s left Achilles tendon rupture suffered on
August 2, 2015 that, “[Appellant] suffered injury during a nonwork activity, but it is a
consequential injury of his obesity.”5
Appellant submitted his responses to an OWCP questionnaire on August 13, 2015. He
acknowledged that his claimed August 2, 2015 injury occurred while he was off the employing
establishment premises during a nonwork day. Appellant also acknowledged that his refereeing
activities on August 2, 2015 were not part of a physical fitness plan required by the employing
establishment and that no equipment or facilities were provided by the employing establishment.
He felt that the employing establishment benefited from his activities on August 2, 2015 because
they were designed to improve his health. Appellant repeated his previous assertion that the
injury was sustained in the performance of duty because his soccer refereeing was part of a
physician-recommended exercise program designed to combat his claimed employment-related
obesity.6 He also repeated his argument that his August 2, 2015 Achilles tendon tear was
covered under FECA because his claimed employment-related obesity made him more
susceptible to such an injury.
In a September 18, 2015 letter, an employing establishment official indicated that the
employing establishment did not sponsor or encourage appellant’s refereeing activity on
August 2, 2015 in any way. The employing establishment did not provide any leadership,
equipment, or facilities for the activity. Appellant was not participating in a physical fitness plan
or any other activity sponsored by the employing establishment. The employing establishment
official indicated that the claimed August 2, 2015 injury occurred off premises while he was off
duty and the activity was not related to his work duties as an auditor.
In a November 19, 2015 decision, OWCP denied appellant’s claim for an August 2, 2015
injury on a factual basis, finding that he did not meet his burden of proof to establish an injury in
the performance of duty on August 2, 2015. It noted that his claimed August 2, 2015
employment injury occurred on a nonwork day and off of the employing establishment premises.
Appellant’s private refereeing activities were not related to his work as an auditor and the
employing establishment did not sponsor these activities in any way.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.7 The phrase “sustained
4

In an undated statement received on August 25, 2015, Dr. Sharp indicated that appellant’s August 2, 2015 injury
was “caused and aggravated at least in a material part by the medical conditions documented on the Form CA-2,
including particularly [appellant’s] obesity at the time of the injury.”
5

In an August 19, 2015 statement, appellant asserted that Dr. Gorman’s report established his claim for an
August 2, 2015 employment injury.
6

Appellant acknowledged that the occupational disease claim he filed on July 30, 2015 had not yet been
adjudicated.
7

Id. at § 8102(a).

3

while in the performance of duty” is regarded as the equivalent of the coverage formula commonly
found in workers’ compensation laws, namely, “arising out of and in the course of employment.”8
“Arising out of the employment” tests the causal connection between the employment and the
injury; “arising in the course of employment” relates to the time, place, and work activity involved.9
For the purposes of determining entitlement to compensation under FECA, “arising in the course of
employment,” i.e., performance of duty, must be established before “arising out of the
employment,” i.e., causal relation, can be addressed.10
With regard to recreational or social activities, the Board has held that such activities arise in
the course of employment when:
“(1) They occur on the premises during a lunch or recreational period as a regular
incident of the employment; or
“(2) The [employing establishment], by expressly or impliedly requiring
participation, or by making the activity part of the service of the employee, brings
the activity within the orbit of employment; or
“(3) The [employing establishment] derives substantial direct benefit from the
activity beyond the intangible value of improvement in employee health and morale
that is common to all kinds of recreation and social life.”11
ANALYSIS
On August 2, 2015 appellant filed a traumatic injury claim (Form CA-1) alleging that he
sustained an employment-related injury at Dick’s Sporting Goods Park in Commerce City, CO,
at 4:45 p.m. on Sunday, August 2, 2015. He asserted that he suffered a complete left Achilles
tendon rupture during a soccer match at the Denver Cup tournament which he was refereeing as
part of his recovery program for “an ongoing occupational disease.”
The Board finds no evidence to establish that appellant was in the performance of duty on
August 2, 2015 when he sustained his injury. Appellant’s claimed injury did not occur on the
premises of the employing establishment during a lunch or recreational period as a regular incident
of his employment. The record clearly reveals that his accident occurred off of the premises of the
employing establishment while he was not on duty or in pay status. Thus two important physical
indicia of course-of-employment, time and place, have not been met in this case.12

8

See Bernard D. Blum, 1 ECAB 1 (1947).

9

See Eugene G. Chin, 39 ECAB 598, 601-02 (1988); Clayton Varner, 37 ECAB 248, 250 (1985).

10

Kenneth B. Wright, 44 ECAB 176, 181 (1992).

11

See Lawrence J. Kolodzi, 44 ECAB 818, 822 (1993); Id.; see also A. Larson, The Law of Workers’ Compensation
§ 22.00 (2015).
12

The Board has recognized the “unusual potency” of time and place in identifying recreational activities that are in
the course of employment. See Archie L. Ransey, 40 ECAB 1251 (1989).

4

With respect to an express or implied requirement to participate in the activity, the evidence
of record reveals that on August 2, 2015 appellant was participating in the purely private activity of
refereeing a youth soccer game. The employing establishment did not sponsor or encourage
appellant’s refereeing activity on August 2, 2015. It did not provide any leadership, equipment,
or facilities for the activity. Appellant was not participating in a physical fitness plan or any
other activity sponsored by the employing establishment. The employing establishment did not
have any involvement in his recreational activity that would bring the activity within the course of
employment.13 Accordingly, there is no evidence that the second test has been met.
With respect to the third test, appellant asserted that the employing establishment received a
benefit related to employee well-being. No evidence in the record suggests that the activity was
related in any notable way to the employing establishment’s business or to his work as an auditor.
Consequently, there is no evidence that the employing establishment derived substantial direct
benefit from the activity beyond that intangible value of improvement in employee health that is
common to all kinds of recreational activity.14
On appeal, appellant asserts that his August 2, 2015 left ankle injury was sustained in the
performance of duty because his soccer refereeing was part of a physician-recommended
exercise program designed to combat his claimed employment-related obesity.15 He has not
presented sufficient evidence or argument to support FECA coverage for his claimed August 2,
2015 injury under this theory.16 Appellant also asserted that his August 2, 2015 Achilles tendon
tear was covered under FECA because his claimed employment-related obesity made him more
susceptible to such an injury. Likewise, he has not presented evidence or argument mandating
FECA coverage under this theory.
For these reasons, the Board finds that appellant did not meet his burden of proof to
establish an injury in the performance of duty on August 2, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

The furnishing of financial support, athletic equipment, prizes are relevant to the issue of employing
establishment encouragement, but standing alone this evidence is ordinarily not enough to establish compensability.
See Donald C. Huebler, 28 ECAB 17 (1976) (where the employing establishment involvement such as printing of
game results in the employing establishment newspaper, display of trophies, photographing of players during work
hours, and printing of admission tickets was insufficient to establish an activity in the performance of duty).
14

See supra note 11.

15

Appellant acknowledged that the occupational disease claim he filed on July 30, 2015 for employment-related
conditions, including obesity, had not been adjudicated.
16

Given appellant’s failure to support this theory for FECA coverage, he also has not supported the claimed need,
made on appeal to the Board, that the file for his occupational disease claim should be combined with the file for the
present claim.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury in
the performance of duty on August 2, 2015.
ORDER
IT IS HEREBY ORDERED THAT the November 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

